NUMBERS 13-22-00442-CR & 13-22-00443-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                   IN RE QUIRINO TORRES


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                     Memorandum Opinion by Justice Silva1

        Relator Quirino Torres seeks mandamus relief to compel the trial court to rule on

his motion for nunc pro tunc judgment in trial court cause numbers B-21-2009-0-CR-B

and B-21-2022-0-CR-B in the 156th District Court of Bee County, Texas, filed respectively

in our appellate cause numbers 13-22-00442-CR and 13-22-00443-CR. We address both

original proceedings in this single memorandum opinion in the interests of judicial



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
efficiency.

       In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       “A trial court has a ministerial duty to consider and rule on motions properly filed

and pending before it, and mandamus may issue to compel the trial court to act.” In re

Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding)

(per curiam); see In re Rangel, 570 S.W.3d 968, 969 (Tex. App.—Waco 2019, orig.

proceeding). A relator must establish that the trial court (1) had a legal duty to rule on the

motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the motion

within a reasonable time. In re Robbins, 622 S.W.3d 600, 601 (Tex. App.—Houston [14th

Dist.] 2021, orig. proceeding) (per curiam); In re Gibson, 533 S.W.3d 916, 917 (Tex.

App.—Texarkana 2017, orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d


                                              2
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

        The Court, having examined and fully considered the petitions for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden to

obtain relief. Therefore, we deny the petitions for writ of mandamus. See TEX. R. APP. P.

52.8.

                                                               CLARISSA SILVA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
30th day of September, 2022.




                                             3